Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/073,337 filed 10/17/2020.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings are objected to because figures 1-2 do not contain labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
4.	Claims 18-20 are allowed.

Regarding claim 18 Vanhoucke teaches A non-transitory computer-readable storage medium tangibly embodying a computer-readable program code having computer-readable instructions that, when executed, causes a computer device to perform a method of building a multilingual acoustic model for automatic speech recognition in a low resource setting (abstract: methods and systems…multilingual DNN acoustic models, training; fig 9; col 1 l. 55-58: systems and methods described herein allow for parameter sharing across languages, which may be helpful in particular for resource-scarce languages where limited training data is available or is costly to obtain), the method comprising: 
training a multilingual model [with end-to-end recurrent layers] on a pooled data set drawn from a plurality of languages (abstract; col 1 l. 59-64: In one example aspect, a method is provided that involves receiving training data that includes a respective training data set for each of two or more or languages. The method may also include processing a multilingual deep neural network (DNN) acoustic model based on the training data to generate a trained multilingual DNN acoustic model.; col 5 l. 60 – col 6 l. 9: training data, transcribed);
 but does not specifically teach where Ramabhadran et al (2020/0193977) teaches
training a model with end-to-end recurrent layers on a pooled data set drawn from a language (7 end-to-end model; 21 generating model comprises training the recurrent neural network; 36);
transliterating transcribed training data (21 generating model comprises training the recurrent neural network; 30:  a set of language examples 112 are obtained from any of various sources, such as query logs, web pages, books, human or machine recognized speech transcriptions, and so on. The language examples 112 are primarily in a first script. As used herein, the term “script” generally refers to a writing system.; 31: transliteration module processes the language examples; can use networks; 33; 36; 43: transliterated data can be used to train acoustic models); 
performing data augmentation by adding the transliterated data to the training pool of languages and training a new multilingual model (5: transliteration of model training data…allows training data to be augmented).  

However the closest references of record do not specifically teach:
transliterating transcribed training data by forward passing acoustic features for each utterance through a trained network; 
P202004322US01Page 28 of 30IBM.P0199UStransliterating untranscribed training data by forward passing data through the network belonging to languages used to train the network; 
applying a filtering metric comprising at least one of a count of a number of symbols in a transliterated output of an utterance, or a ratio of a symbol count in a transliterated language to a symbol count of the reference transcript; and 
performing data augmentation by adding the transliterated data to the training pool of languages and training a new multilingual model.  

Dependent claims 19-20 are allowed as they depend on claim 18.

5.	Claims 7-8, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 9-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhoucke et al (9,460,711) in view of Ramabhadran et al (2020/0193977).

Regarding claim 1 Vanhoucke teaches A computer-implemented method of building a multilingual acoustic model for automatic speech recognition in a low resource setting (abstract: methods and systems…multilingual DNN acoustic models, training; fig 9; col 1 l. 55-58: systems and methods described herein allow for parameter sharing across languages, which may be helpful in particular for resource-scarce languages where limited training data is available or is costly to obtain), the method comprising: 
training a multilingual network on a set of training languages with an original transcribed training data to create a baseline multilingual acoustic model (abstract; col 1 l. 59-64: In one example aspect, a method is provided that involves receiving training data that includes a respective training data set for each of two or more or languages. The method may also include processing a multilingual deep neural network (DNN) acoustic model based on the training data to generate a trained multilingual DNN acoustic model.; col 5 l. 60 – col 6 l. 9: training data, transcribed); 
and teaches strategies for accommodating resource-scarce languages where limited training data is available;
but does not specifically teach where Ramabhadran et al (2020/0193977) teaches
performing transliteration by processing through the multilingual network a plurality of multilingual data types from the set of languages, and outputting a pool of transliterated data (21 generating model comprises training the recurrent neural network; 30:  a set of language examples 112 are obtained from any of various sources, such as query logs, web pages, books, human or machine recognized speech transcriptions, and so on. The language examples 112 are primarily in a first script. As used herein, the term “script” generally refers to a writing system.; 31: transliteration module processes the language examples; can use networks; 33; 36; 43: transliterated data can be used to train acoustic models); 
applying a filtering metric to the pool of transliterated data output from the multilingual network to select one or more portions of the transliterated data for a retraining of the acoustic model (40: scoring module; 41: evaluation scores can be used to manage training of the model; may alter a training data set – incorporating training data with better scores); 
performing data augmentation by adding the one or more selected portions of the pool of transliterated data back to the original transcribed training data to obtain updated training data (5: transliteration of model training data…allows training data to be augmented); and 
training a new multilingual acoustic model through the multilingual network using the updated training data (5 – allowing for improving model by transliteration).  
It would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate Ramabhadran to obtain additional data for training for improved acoustic models and speech recognition. 

Regarding claim 2 Vanhoucke teaches training the baseline multilingual acoustic model with training data but does not specifically teach where Ramabhadran teaches The computer-implemented method according to claim 1, further comprising: retraining the baseline multilingual acoustic model with the updated training data (5 – training acoustic model with updated (transliterated) training data).  
Rejected for similar rationale and reasoning as claim 1

Regarding claim 3 Vanhoucke teaches The computer-implemented method according to claim 1, wherein: 
the original training data is from a low resource language (Vanhoucke col 1 l. 55-58; col 4 l. 21-23 resource scarce language where training data may be limited); 
the multilingual network comprises a neural network including a plurality of language- specific output layers configured to model sets of symbols of each language separately (Vanhoucke abstract: multilingual neural network acoustic model; fig 3; col 6 l 26-30: language-specific output layer); and 
P202004322US01Page 24 of 30IBM.P0199USthe neural network outputs a language-specific portion of the [transliterated] data to at least one respective language-specific output layer (col 6 l. 26-30; col 7 l. 11-15).
Rejected for similar rationale and reasoning as claim 1 (where Ramabhadran teaches transliterated data and outputs a language-specific portion of the transliterated data abstract; 22; 30: trained to provide output in a first script; 32)  

Regarding claim 4 Ramabhadran teaches The computer-implemented method according to claim 3, wherein the adding of the one or more selected portions of the pool of transliterated data back to the original transcribed training includes relabeled data comprising new copies of data using symbols of other languages (abstract; 5; 30-31: transliteration module 120 processes the language examples 112 to transliterate instances of words not in the first script into the first script - allowing for improving model by transliteration of first information to obtain additional data for training).  
Rejected for similar rationale and reasoning as claim 1

Regarding claim 5 Vanhoucke teaches The computer-implemented method according to claim 3, wherein the training of the multilingual network on a set of training languages is performed with the low resource language of the original transcribed training data comprising tens of hours of the original transcribed data (Vanhoucke col 4 l. 26-27: multilingual acoustic model trained on data from the resource-scarce language; col  4l. 21-22 training data limited; col 6 l. 5-7: amount of training data (e.g. number of hours of speech) for each of the two or more languages may vary).  

Regarding claim 6 Vanhoucke teaches The computer-implemented method according to claim 3, further comprising generating semi-supervised labels in response to processing untranscribed data by the multilingual neural network (col 5 l 60-col 6 l. 5: training data… supervised/unsupervised data…label…portions of audio).  


Regarding claim 9 Vanhoucke teaches The computer-implemented method according to claim 1, wherein the processing of the plurality of multilingual data types includes processing transcribed training data, untranscribed data from the same set of training languages, and untranscribed data from different languages (col 5 l 60-col 6 l. 5: training data comprising a respective training data set for each of two or more languages; data that has been transcribed; portions of audio).  

Regarding claim 10 Vanhoucke teaches The computer-implemented method according to claim 1, further comprising: 
adding a new language to the multilingual network (abstract; col 5 l. 60-62 – training data for languages);
but does not specifically teach where Ramabhadran teaches
outputting a transliterated data in the new language (30-31: transliteration). 
Rejected for similar rationale and reasoning as claim 1. 

Regarding claim 11 Vanhoucke and Ramabhadran teach An automatic speech recognition system configured for a transliteration-based data augmentation of a multilingual acoustic model in a low resource setting, the system comprising: 
a processor; 
a memory coupled to the processor, the memory storing instructions to cause the process or to perform acts comprising: 
training a multilingual network on a set of training languages with an original transcribed training data to create a baseline multilingual acoustic model; 
performing transliteration by processing through the multilingual network a plurality of multilingual data types from the set of languages, and outputting a pool of transliterated data; 
P202004322US01Page 26 of 30IBM.P0199USapplying a filtering metric to the pool of transliterated data output from the multilingual network to select one or more portions of the transliterated data for retraining of the acoustic model; 
performing data augmentation by adding the one or more selected portions of the output transliterated data back to the original transcribed training data to obtain updated training data; and 
training a new multilingual acoustic model using the updated training data.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 

Claim 12 Recites limitations similar to claim 2 and is rejected for similar rationale and reasoning 
Claim 13 Recites limitations similar to claim 3 and is rejected for similar rationale and reasoning 
Claim 16 Recites limitations similar to claim 9 and is rejected for similar rationale and reasoning 
Claim 17 Recites limitations similar to claim 10 and is rejected for similar rationale and reasoning 


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655